department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx uil date date last date for filing a petition with the tax_court tax_exempt_and_government_entities_division release number release date org certified mail -- return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective march 20xx you have agreed to this adverse determination per signed form_6018 on november 20zz our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have not established that you have operated exclusively for an exempt_purpose you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of your members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending february 20yy and for all years thereafter commerce street dallas tx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call or you can contact the taxpayer and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations commerce street dallas tx foun name of taxpayer ‘org tax identification_number year period ended explanation of item sec_1 of 20xx department of the treasury - internal_revenue_service schedule no or exhibit legend org name of organization tp president exe director xyz name of state state county name of county issue abc original name of org def second name of org’ ghi third name of org should the tax-exempt status of org org be revoked for failure to operate for charitable and or educational_purposes as set forth in internal_revenue_code sec_501 facts mr tp is the president executive director and founder of org org was originally named the abc abc and subsequently the def the abc was incorporated on march 19aa its stated specific purpose was to provide dispute resolution services and to coordinate and share information concerning development resources operation evaluation and other ideas concerning alternative dispute resolution filed with the state of xyz changing the name to the def on november 20nn another amendment to the articles of incorporation was filed with the state of xyz changing the name to the org no amendments to the original purposes were filed on march 19ee an amendment to the articles of incorporation was abc received an advance_ruling granting exemption from federal_income_tax under sec_501 of the internal_revenue_code in march of 19ff the organization’s advance_ruling period ended on february 19gg the organization did not respond to the advance_ruling follow-up information request some time around august 20ww in a letter dated august abc requested a confirmation of its tax exempt status 20ww the irs informed abc that its tax-exempt status had been terminated and asked for some information that would be needed before tax-exempt status could be reinstated org formally abc then sent some information with a cover letter to the irs taxpayer advocates office the taxpayer advocates office then forwarded the information to te_ge customer service where it was assigned to a determination specialist per a letter dated march 20xx the irs sent org a request for additional information with a response due_date of march 20xx org failed to provide the requested information by the due_date thus pera letter dated may 20xx the irs granted org tax-exempt status as a private_foundation on may 20xx the irs received a late response to the irs letter dated march 20xx the irs determination specialist reviewed the information provided by org department of the treasury - intemmal revenue service form 886-a rev ‘ page -1- cct form_8 a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service of 20xx schedule no or exhibit and determined that they did not qualify as an organization described in internal_revenue_code sec_509 and issued a second letter dated september 20xx again granting org tax-exempt status as a private_foundation a referral to te_ge examinations was then prepared by the determination specialist stating that the current activities of org were completely different than those originally approved and that those activities were more like those of a business league per internal_revenue_code c the determination specialist further stated that it appears that the organization’s current activities would cause revocation of exemption under internal_revenue_code sec_501 irs records show a filing requirement for org of the form 990pf return of private_foundation neither a form 990pf nor a form_990 was filed for the year under examination according to the state of xyz secretary of state’s website under business filings org’s corporate status is currently suspended internet research yielded a web site for org however the actual name on the web site is slightly different org xyz the opening paragraph on the web-sites home page states we are pleased to offer businesses and entrepreneurs the guidance and assistance they need for successful business development in ghi xyz and all of state county focused on free enterprise economic development the org can help you realize your business goals the org will help you prepare your business plan including critical analyses required to determine the feasibility and realistic outcomes of your idea or help you analyze your current business org provides the following services business plans marketing analysis financial analysis financing production analysis and business education per a college university reunion website mr tp is quoted as saying am creating org doing favor for development plus growth of small_business plus creating a job for myself during an interview with mr tp he was asked to explain the activities of the organization over the last year mr tp could not respond the organization’s representative asked mr tp about any classes org had presented in the past mr tp stated that there were some classes that taught capacity building the agent asked mr tp to explain capacity building mr tp could not explain the concept no books_or_records were maintained or provided to the irs with regards to org’s operations as of 20zz the balance of cash in org’s bank account was dollar_figure had no other assets on 20zz org closed out the account and the money was distributed contributed to another unrelated organization exempt under internal_revenue_code sec_501 org form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer org ‘tax identification_number year period ended explanation of items department of the treasury - internal_revenue_service of 20xx schedule no or exhibit law internal_revenue_code sec_501 includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office regulations sec_1_501_c_3_-1 states that an organization will be regarded as it engages primarily in operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6033-2 states that every organization which is exempt from is required to file an annual information_return shall submit such tax whether or not it additional information as may be required by the internal_revenue_service for the purpose of inquiring into_its_ exempt status and administering the provisions of of subtitle a of the code section subchapter_f sec_501 and following chapter and chapter of subtitle d of the code government's position in order to qualify for and maintain exemption from income_tax per internal_revenue_code sec_501 it must be demonstrated that the organization is operated for any of the exempt purposes set forth in the aforementioned section as documented in the facts section of this report the organization could not provide any of the books_and_records as requested by the internal_revenue_service thus an audit of the organization’s records could not be conducted by the agent in addition the executive director could not discuss explain any of the activities that the organization may have conducted as a result the organization failed to demonstrate to the secretary that it is operated for any if the exempt purposes as described in internal_revenue_code sec_501 form 886-a rev department of the treasury - internal_revenue_service page -3- a department of the treasury - internal_revenue_service explanation of items tax identification_number year period ended form a name of taxpayer org schedule no or exhibit of 20xx a review of the org's web site indicated that the main activities services of the organization were geared towards promoting assisting businesses in a certain geographic location ghi xyz these types of activities services are not included or contemplated within internal_revenue_code sec_501 per regulations sec_1_6033-2 in order to demonstrate that an organization should be exempt from taxation adequate and proper records must be maintained and provided to the internal_revenue_service the organization failed to provide a means to be contacted and thus failed to make available to the service the records necessary to demonstrate that it operates for the furtherance of some exempt activity as set forth in sec_501 of the internal_revenue_code per internal_revenue_code sec_501 to qualify as an organization described in the aforementioned code section the entity must be a corporation community chest fund or foundation since the corporate status of org has been suspended by the state of xyz the entity does meet the basic requirements of sec_501 as it is not a corporation community chest fund or foundation taxpayer’s position the org agrees to the proposed revocation consent to proposed action - sec_7428 the organization has signed a form conclusion the tax-exempt status of org under internal_revenue_code sec_501 must be revoked effective march 20xx thus contributions to org are no longer tax deductible department of the treasury - internal_revenue_service form 886-a rev page -4- internal_revenue_service department of the treasury date org r taxpayer_identification_number f ‘orm 990pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f
